Citation Nr: 0533455	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  04-04 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected residuals, fracture with malunion, right 
femur, and degenerative joint disease, right knee.

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected lumbar strain with fibrositis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1962 to June 
1966.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision of the St. Petersburg, Florida Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In that rating 
decision, the RO denied an evaluation in excess of 30 percent 
for service-connected residuals, fracture with malunion, 
right femur, and degenerative joint disease, right knee, and 
denied an evaluation in excess of 20 percent for service-
connected lumbar strain with fibrositis.  The veteran timely 
disagreed with that rating decision in July 2003, and the RO 
issued a statement of the case (SOC) in October 2003.  The 
veteran's timely substantive appeal was received in January 
2004.  

By the February 2003 rating decision, the RO also denied 
claims for increased (compensable) evaluations for a donor 
site scar, right hip, and for residuals, fracture, left tibia 
and fibula.  The record does not reflect that the veteran 
disagreed with those denials, and those issues are not before 
the Board on appeal at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contended, in his July 2003 notice of 
disagreement, that the January 2003 VA examination was 
"cursory, at best."  He requested another VA examination.  
In his January 2004 substantive appeal, the veteran continued 
to contend that the VA examination afforded was cursory and 
that his service-connected disabilities had increased in 
severity in the year following that examination.  At his May 
2005 hearing before the Board, the veteran continued to 
contend that the 2003 VA examination was cursory, that the RO 
did not consider all possible criteria for affording him 
increased evaluations for his service-connected disabilities, 
and that his service-connected disabilities had increased in 
severity in the 21/2 years since his VA examination.  VA 
outpatient clinical records document that, since the time of 
the veteran's January 2003 VA examination, the degenerative 
changes in his right knee have led to consideration of a 
joint replacement.  However, the outpatient clinical records 
are not adequate to allow the Board to evaluate the veteran's 
current right knee disability.  Remand of the claims for 
further development, including VA examination, is required.  

The veteran also indicated that he was receiving disability 
benefits from the Social Security Administration (SSA), and 
that these records would assist him to support his claims.  
These records should be obtained.

In view of the foregoing, this case is remanded to the RO for 
the following action:

1.  The AMC/RO should ask the veteran 
whether he has been treated for his 
service-connected back or right leg/knee 
disabilities by any provider other than 
VA since December 2003.  If the veteran 
identifies any non-VA provider, the 
AMC/RO should attempt to obtain those 
records.  

2.  The AMC/RO should obtain the 
veteran's VA clinical records from 
December 31, 2003 to the present.  

3.  Obtain a copy of the veteran's 
favorable disability benefits decision 
from the SSA, as well as the medical 
records relied upon in adjudicating the 
claim.

4.  The veteran should be afford VA 
examinations, including, but not limited 
to orthopedic examination, as necessary 
to determine the current extent and 
severity of his service-connected low 
back, right femur, and right knee 
disabilities.  The claims file should be 
made available to the examiner for review 
of pertinent documents therein.  The 
examiner(s) should include in the 
examination report a notation to the 
effect that record review was conducted.  

All necessary tests and studies should be 
accomplished, and all clinical 
manifestations and their severity should 
be identified in detail.

The examiner(s) must be provided copies 
of all applicable diagnostic codes for 
the femur, knee, and back, including 
applicable regulations and revisions of 
the rating criteria, including the 
criteria for intervertebral disc 
syndrome, or appropriate examination 
instructions, so that findings (or the 
lack thereof) comporting with such 
criteria can be made.  

The examiner(s) should provide the 
answers/findings indicated below to each 
question or instruction posed.

(a) Describe the veteran's range of 
motion in the lumbar spine, as measured 
with a goniometer.  Ask the veteran to 
demonstrate repetitions of movements of 
the lumbar spine, and describe any 
changes in range of motion or in pain on 
motion with repetition.  

Indicate whether the lumbar spine 
exhibits weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations should be 
expressed in terms of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to any excess fatigability, 
weakened movement or incoordination. If 
the examiner is unable to make such a 
determination, it should be so indicated 
in the record.

The examiner should express an opinion as 
to the likelihood that pain of the lumbar 
spine could significantly limit 
functional ability during flare-ups or 
when the spine is used repeatedly over a 
period of time.  These determinations 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flare-ups.  If the examiner is 
unable to make such a determination, it 
should be so indicated in the record.

The examiner should describe any other 
finding on objective examination of the 
lumbar spine, to include muscle spasm or 
atrophy, abnormalities of gait, station, 
or posture, muscle strength, neurological 
function, and/or any other findings 
related to examination of the lumbar 
spine.
 
(b) Describe the veteran's range of 
motion in the right knee, as measured 
with a goniometer.  Ask the veteran to 
demonstrate repetitions of movements of 
the right knee, and describe any changes 
in range of motion or in pain on motion 
with repetition.  

Indicate whether there is weakened 
movement, excess fatigability, or 
incoordination of the right knee.  If 
feasible, these determinations should be 
expressed in terms of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to any excess fatigability, 
weakened movement or incoordination.  If 
the examiner is unable to make such a 
determination, it should be so indicated 
in the record.

The examiner should express an opinion as 
to the likelihood that pain could 
significantly limit functional ability of 
the right knee during flare-ups or when 
the knee is used repeatedly over a period 
of time.  These determinations should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to pain on use or during 
flare-ups.  If the examiner is unable to 
make such a determination, it should be 
so indicated in the record.

The examiner should describe any other 
findings on objective examination of the 
right knee, to include instability, 
subluxation, locking, muscle spasm or 
atrophy, abnormalities of gait, station, 
or posture, muscle strength, neurological 
function, and/or any other findings 
related to examination of the right knee.

(c) The examiner should state whether 
there are any residuals of the service-
connected fracture of the right femur, 
other than the shortening of the right 
leg established by the historical 
clinical evidence.  In particular, the 
examiner should described whether there 
is pain at the fracture site on 
palpation, pain at the fracture site on 
use of the leg, muscle atrophy or spasm 
or any other symptoms consistent with 
muscle injury, and whether there are any 
other residuals, such as effects on the 
right hip.  
 
5.  After the development requested above 
has been completed, the AMC/RO should 
again review the record.  The explanation 
of adjudication of the claims should 
include explanation of the application of 
all pertinent diagnostic codes, including 
evaluation of the right femur residuals 
under muscle injury criteria, discussion 
of whether the right knee disability 
warrants additional, separate, 
compensable ratings under any additional 
diagnostic codes or by analogy to right 
knee replacement, and discussion of all 
applicable criteria for evaluation of 
lumbar and knee disabilities, including 
revised criteria.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

